1

2

3                                        UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                       ***

6
      PAPA JOHN’S INTERNATIONAL, INC.,
7
                            Plaintiff,
8                                                          2:19-CV-00623-JAD-VCF
      vs.                                                  ORDER
9     PRB I, LLC, et al.,
10                          Defendants.

11

12          Before the court is the Motion for an Order to Enforce and/or for an Order to Show Cause Why
13   Judgment Debtor Sheila Antos Should not be Held in Contempt (ECF NO. 9).
14          On March 29, 2019, the court ordered that the Judgment Debtor Examination to be held at 2:00
15   PM, May 21, 2019, the law offices of The Faux Law Group, 2625 N. Green Valley Parkway, Suite 100,
16   Henderson, Nevada 890014. (ECF NO. 5 at p. 12). Ms. Antos was ordered to appear for the Judgment
17   Debtor Examination and ordered to produce (one week prior to Judgment Debtor Examination) the
18   following documents to Papa John’s counsel:
19
                   1. Any and all monthly and annual account statements issued by any bank,
20
                   credit union,
21
                   or similar financial institution;

22                 2. Any and all bonds, stock accounts and certificates in which Sheila Antos,
                   jointly or individually, as trustor, trustee, or beneficiary, held an interest;
23
                   3. Any and all financial statements or records showing real or personal
24                 assets in which Sheila Antos, jointly or individually, as trustor, trustee, or
                   beneficiary, held an interest;
25
                    4. All tax returns filed;
1
                    5. Any and all financial statements containing information regarding any
2
                    personal or real property in which Sheila Antos, jointly or individually, as
3                   trustor, trustee, or beneficiary, held an interest;

4                   6. Any and all titles to real property in which Sheila Antos, jointly or
                    individually, as trustor, trustee, or beneficiary, held an interest;
5
                    7. All titles to any motor vehicle, equipment or motorized craft of any nature
6                   in which Sheila Antos, jointly or individually, as trustor, trustee, or
                    beneficiary, held an interest;
7
                    8. Any and all corporate filings, certificates, or other document regarding
8
                    Sheila Antos’ interest, whether held jointly or individually, as trustor,
9
                    trustee, or beneficiary, in any other entity or business;

10                  9. All life insurance policies;

11                  10. Location and address of any out of state property;

12                  11. All cash and the location thereof;

13                  12. Any and all stock certificates, contracts, or other documents showing
                    Sheila Antos’ financial interests, whether held jointly or individually, as
14
                    trustor, trustee, or beneficiary;
15
                    13. Any and all documents regarding any trust in which any of Sheila Antos
16                  held an interest, whether jointly or individually, as grantor or grantee, or as
                    trustor, trustee or beneficiary; and
17
                    14. Any and all documents regarding any conveyance of any interest in any
18                  real property held by Sheila Antos, whether jointly or individually, as
                    grantor or grantee, or as trustor, trustee or beneficiary.
19

20

21          Pursuant to Local Rule IA 11-8, “[t]he Court may, after notice and an opportunity to be heard,

22   impose any and all appropriate sanctions on an attorney or party who: (a) Fails to appear when required

23   for pretrial conference, argument on motion, or trial; (b) Fails to prepare for a presentation to the Court;

24   (c) Fails to comply with these Rules; or, (d) Fails to comply with any order of this Court.”

25
1           Here, Ms. Antos has failed to comply with Court Order, ECF No. 5. She failed to appear for the

2    Judgment Debtor Examination on May 21, 2019, and she failed produce the documents listed above to

3    Papa John’s counsel.

4           Accordingly,

5           IT IS HEREBY ORDERED that Motion for an Order to Enforce and/or for an Order to Show

6    Cause Why Judgment Debtor Sheila Antos Should not be Held in Contempt (ECF NO. 9) is GRANTED.

7           IT IS FURTHER ORDERED that a show cause hearing is scheduled for 10:00 AM, July 16, 2019,

8    in Courtroom 3D of the Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard South, Third Floor,

9    Las Vegas, Nevada 89101.

10          IT IS FURTHER ORDERED that Sheila Antos must attend the hearing in person at the above

11   scheduled hearing and bring the requested documents as listed above with her to the show cause hearing.

12          IT IS FURTHER ORDERED that on or before July 12, 2019, Ms. Antos must file with the court

13   a response showing cause as to why she should not be sanctioned for failing to comply with this Court’s

14   Order (ECF No. 5). No reply necessary.

15          IT IS FURTHER ORDERED that Papa Johns’ International, Inc. must serve a copy of this Order

16   on Sheila Antos by July 3, 2019.

17          The Clerk of Court is directed to mail a copy of this Order to Sheila Antos at 4968 Mountain

18   Foliage Drive, Las Vegas, Nevada 89148.

19          DATED this 20th day of June, 2019.
                                                               _________________________
20                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
